Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment
This Office action is in response to the amendments filed on 11/15/2021.  The amendment to the specification and the amendments to the claims were received and have been entered. Claims 1, 4-5, 20 have been amended. Claim 15 has been canceled. Claim 21 has been added. Therefore, claims 1-14 and 16-21 are currently pending. The objection of the specification stands withdrawn in view of the amendment.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson et al. US 6,847,336 in view of Muto et al. US 2013/0151958.
Regarding claim 1, Lemelson teaches a medical display system (The system includes a command control computer for receiving inputs defining medical data and for controlling the display of that data on a head's-up display screen in the normal field of view of the physician. See Col. 6, ll. 12-15 and see also Figs 2-4, 7C, and 8C), comprising: 
a display (a display screen 14, Col. 9, ll. 36-40, Fig 4) capable of changing a degree of transparency of a display screen (the flexibility of the system is further shown in FIG. 7D, which depicts the display 14 having various user selected information, data, or images positioned thereon at varying degrees of intensity or transparency. See Lemelson Col. 18, ll. 13-15. Lemelson teaches controlling brightness, contrast, and the degree to which you can see through the screen 14. Another icon 86 allows the user to control various devices to obtain and display on screen 14 any of a wide variety of vital signs. See Lemelson Col. 16, ll. 33-36);
a mounting platform (144, Fig 8C) holds the display screen (134, Fig 8C)
(a computer processor 36, see Col. 5, ll. 65-67 and Fig 3) configured to set a plurality of regions for the display screen, to display different content in at least three regions of the plurality of regions, and to control the degree of transparency of the display screen for the plurality of regions (Fig. 7C shows different five patient data (e.g. different five contents of five regions 94, 96, 98, 100, 102);    the specific contents and form of the icon or menu items 74, 76, 78, 80, 82, 84, and 86. See Lemelson Col. 16, ll. 9-17; and configured and controlled the display to show the windows or regions having patient data 98, magnified camera view 100, MRI data 102, magnified skeletal view 96, and whole body skeletal view 94. The surgeon 12 can independently re-size, and rearrange each of the windows, along with the transparency level of the screen 14, thereby providing a maximum of flexibility. See Lemelson Col. 18, ll. 6-12.  Lemelson teaches the flexibility of the system is further shown in FIG. 7D, which depicts the display 14 having various user selected information, data, or images positioned thereon at varying degrees of intensity or transparency. See Lemelson Col. 18, ll. 13-15).
Lemelson teaches a mounting platform (144) holds the display screen (134) between an operation part (39) of a patient (34) and a medical worker (12) who performs medical practice for the patient (34). See Lemelson col. 19, ll. 9-38 and Fig 8C.
Lemelson fails to teach “controlling the degree of transparency of the display screen for each of the plurality of regions.”
Muto teaches a medical display system (a diagnostic image for a display system, drug information or pathology information at a medical facility. See Muto ¶ 6. The 
a display (a display 106, Muto ¶71, Fig 1) capable of changing a degree of transparency of a display screen (an electronic document is used in an embodiment of the present invention in which pages are transparently displayed on a screen. See Muto ¶26.  The dividing means (205) automatically divide a single unit of display data into a plurality of data sets on the basis of the display size of the screen in the device (101-1). The number of divisions depends on the single unit of display data and the display size of the screen. It may be divided, for example, by two, four, six or nine. See Muto ¶91);
control circuitry configured to set a plurality of regions for the display screen, to display different content in at least three regions of the plurality of regions, and to control the degree of transparency of the display screen for each of the plurality of regions  (Fig 3B shows four regions of the display screen. See Muto ¶113.   The display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%. The displayed content of each page becomes fainter as the transparency level increases. Alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%. The displayed content of each page becomes fainter as the brightness level increases; the display control means (204) displays the content of the third page while making the content of the first and second pages transparent. See Muto ¶137. The display control means (204) displays the third and fourth pages prior to the first page transparently above the first page so that the first page may be viewed. For example, the display control means (204) may set the transparency level of the third page to 50%, and the transparency level of the fourth page to 25%. Alternatively, the brightness level of the third page may be set to 60%, and the brightness level of the fourth page to 30%. Because the display control means (204) displays the content of the first page while making the content of the third and fourth pages transparent. See Muto ¶144).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%; the displayed content of each page becomes fainter as the transparency level increases; alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%; the displayed content of each page becomes fainter as the brightness level increases; the display control means (204) displays the content of the third page while making the content of the first and second pages transparent; the display control means (204) sets the transparency level of the third page to 50%, and the transparency level of the fourth page to 25%; the brightness level of the third page may be set to 60%, and the brightness level of the fourth page to 30%; the display control means (204) displays the content of the first page while making the content of the third and fourth pages transparent taught by Muto for the system taught by Lemelson. The 
	
Regarding claim 2, Lemelson teaches the medical display system according to claim 1, wherein the control circuitry is configured to control the degree of transparency of the display screen such that the entire display screen transparent or opaque. 
(Lemelson teaches the flexibility of the system is further shown in FIG. 7D, which depicts the display 14 having various user selected information, data, or images positioned thereon at varying degrees of intensity or transparency. See Lemelson Col. 18, ll. 13-15.
In a preferred form, the surgeon 12 can selectively control the display screen 14 to operate between opaque or translucent modes. In the opaque mode, the screen 14 will display primarily the data or images generated from a control computer 36 or one or more video or medical imaging input device(s) 38, for example, when conducting particularly detailed or internal surgery. In the translucent mode, the surgeon 12 will be able to see through display screen 14 to the patient 34, while at the same time seeing the data or images generated by the computer 36. See Lemelson Col. 10, ll. 1-11).

Regarding claim 3, Lemelson as modified Muto teaches the medical display system according to claim 1, wherein the control circuitry is configured to set a plurality 
(Muto teaches the display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%. The displayed content of each page becomes fainter as the transparency level increases. Alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%. The displayed content of each page becomes fainter as the brightness level increases; the display control means (204) displays the content of the third page while making the content of the first and second pages transparent. See Muto ¶137. The display control means (204) displays the third and fourth pages prior to the first page transparently above the first page so that the first page may be viewed. For example, the display control means (204) may set the transparency level of the third page to 50%, and the transparency level of the fourth page to 25%. Alternatively, the brightness level of the third page may be set to 60%, and the brightness level of the fourth page to 30%. Because the display control means (204) displays the content of the first page while making the content of the third and fourth pages transparent. See Muto ¶144).

Regarding claim 4, Lemelson as modified Muto teaches the medical display system according to claim 3, wherein the control circuitry device configured to set a first region of the plurality of regions to at least a predetermined position of display screen in the first region, and control the degree of transparency of the display screen such that the first region transparent is translucent.


Regarding claim 5, Lemelson as modified Muto teaches the medical display system according to claim 4, wherein the control device circuitry is configured to: set one or two or more second regions of the plurality of regions on the display screen in a 
(Muto teaches the dividing means (205) automatically divide a single unit of display data into a plurality of data sets on the basis of the display size of the screen in the device (101-1). The number of divisions depends on the single unit of display data and the display size of the screen. It may be divided, for example, by two, four, six or nine. See Muto ¶91. The display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%. The displayed content of each page becomes fainter as the transparency level increases. Alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%. The displayed content of each page becomes fainter as the brightness level increases. See Muto ¶137.
Lemelson teaches in a preferred form, the surgeon 12 can selectively control the display screen 14 to operate between opaque or translucent modes. In the opaque mode, the screen 14 will display primarily the data or images generated from a control computer 36 or one or more video or medical imaging input device(s) 38, for example, when conducting particularly detailed or internal surgery. In the translucent mode, the surgeon 12 will be able to see through display screen 14 to the patient 34, while at the same time seeing the data or images generated by the computer 36. See Lemelson Col. 10, ll. 1-11).

Regarding claim 6, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control device controls circuitry is configured 
(Lemelson teaches the image is a 5-times magnified image of an incision 91 in the patient. If desired, using appropriate menu icons, such as, for example, the display control icon 84, the surgeon may also cause the display screen 14 to operate in an opaque mode, displaying only the image of the incision 91 as if on a normal computer display screen. Lemelson Col. 17, ll. 1-7).

Regarding claim 7, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control device displays circuitry is configured to display an enlarged captured medical image on the second region.
 (Lemelson teaches the controllable tilt driver coupled to the second communication link to receive control signals and further coupled to the imaging device to enable varying the viewing angle of the selected patient area with the scanning device the or zoom or magnification driver coupled to the second communication link to receive control signals and further coupled to the imaging device to enable controllable magnification of selected areas of a subject patient. See Lemelson Col. 23, ll. 57-67).

Regarding claim 8, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the second region, an enlarged captured medical image and a display object related to navigation.


Regarding claim 9, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control circuitry is configured to display a vital sign of the patient on the second region. 
(Lemelson teaches controlling brightness, contrast, and the degree to which you can see through the screen 14. Another icon 86 allows the user to control various devices to obtain and display on screen 14 any of a wide variety of vital signs. Lemelson Col. 16, ll. 33-36).

Regarding claim 10, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the second region, an enlarged captured medical image and a display object related to annotation. (See Lemelson Col. 17, ll. 1-17).

Regarding claim 11, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control circuitry is configured to display, on the 

Regarding claim 12, Lemelson as modified Muto teaches the medical display system according to claim 5, wherein the control circuitry is configured to control the degree of transparency of the display screen such that a region other than the first region and the second region is transparent. 
(Muto teaches the display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%. The displayed content of each page becomes fainter as the transparency level increases. Alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%. The displayed content of each page becomes fainter as the brightness level increases. See Muto ¶137).

Regarding claim 13, Lemelson as modified Muto teaches the medical display system according to claim 4, wherein the control circuitry is configured to control display on the display screen such that a display object is displayed on the first region.
(Lemelson teaches FIG. 7A shows the display screen 14 operating in an opaque or semi-transparent mode with the incision 91 magnified to a 10-times view. Also shown in FIG. 7A, the cursor 40 has been replaced with a cross hair sighting system formed by dotted lines 90 and 92, thereby allowing the surgeon 12 to precisely select portions of the image to be still further magnified, enhanced, and/or centered in the display. Lemelson Col. 17, ll. 10-17).

Regarding claim 14, Lemelson as modified Muto teaches the medical display system according to claim 1, wherein the control circuitry is configured to control the degree of transparency of the display screen and/or display on the display screen based on an operation of an operation device included in the medical display system or an operation of an external operation device. (See Lemelson Col. 18, ll. 5-15 and Fig. 7C).

Regarding claim 16, Lemelson as modified Muto teaches the medical display system according to claim 1, wherein the mount removably holds the display, and the display is replaceable. (See Lemelson Col. 19, ll. 39-52). 

Regarding claim 17, Lemelson as modified Muto teaches the medical display system according to claim 1, wherein the display functions as includes a touchscreen. 

(Lemelson teaches a touch screen incorporated in display screen itself. Col. 19, ll. 51-52.  Muto teaches the display means (201) is typically a liquid crystal display device, and a touch panel function is built in. See Muto ¶78).
Regarding claim 18, Lemelson as modified Muto teaches the medical display system according to claim 1, wherein the mount includes an arm. (See Lemelson Col. 19, ll. 24-28).



Regarding claim 20, Lemelson teaches a medical observation system (The system includes a command control computer for receiving inputs defining medical data and for controlling the display of that data on a head's-up display screen in the normal field of view of the physician. See Col. 6, ll. 12-15 and see also Figs 2-4), comprising: 
an image sensor (an image device 38, Fig 2, col. 12, ll. 25-33) captures a captured medical image;
a mounting platform holds the image sensor (an arm 39 holds the image device 38, Fig 2, col. 12, ll. 25-33)
a display (a display screen 14, Col. 9, ll. 36-40, Fig 4) capable of changing a degree of transparency of a display screen (the flexibility of the system is further shown in FIG. 7D, which depicts the display 14 having various user selected information, data, or images positioned thereon at varying degrees of intensity or transparency. See Lemelson Col. 18, ll. 13-15. Lemelson teaches controlling brightness, contrast, and the degree to which you can see through the screen 14. Another icon 86 allows the user to control various devices to obtain and display on screen 14 any of a wide variety of vital signs. See Lemelson Col. 16, ll. 33-36);
control circuitry (a computer processor 36, Col. 5, ll. 65-67 and Fig 3) configured to set a plurality of regions for the display screen, to display different content (Fig. 7C shows different five patient data (e.g. different five contents of five regions 94, 96, 98, 100, 102);  the specific contents and form of the icon or menu items 74, 76, 78, 80, 82, 84, and 86. See Lemelson Col. 16, ll. 9-17; and configured and controlled the display to show the windows or regions having patient data 98, magnified camera view 100, MRI data 102, magnified skeletal view 96, and whole body skeletal view 94. The surgeon 12 can independently re-size, and rearrange each of the windows, along with the transparency level of the screen 14, thereby providing a maximum of flexibility. See Lemelson Col. 18, ll. 6-12.  Lemelson teaches the flexibility of the system is further shown in FIG. 7D, which depicts the display 14 having various user selected information, data, or images positioned thereon at varying degrees of intensity or transparency. See Lemelson Col. 18, ll. 13-15).
Lemelson teaches a mounting platform (144) holds the display screen (134) between an operation part (39) of a patient (34) and a medical worker (12) who performs medical practice for the patient (34). See Lemelson col. 19, ll. 9-38 and Fig 8C.
Lemelson fails to teach “controlling the degree of transparency of the display screen for each of the plurality of regions.”
Muto teaches a medical display system (a diagnostic image for a display system, drug information or pathology information at a medical facility. See Muto ¶ 6. The display (106) is used to display information using the appropriate graphic interface from a computer connected to the network via a communication network and information 
a display (a display 106, Muto ¶71, Fig 1) capable of changing a degree of transparency of a display screen (an electronic document that may be used in an embodiment of the present invention in which pages are transparently displayed on a screen. See Muto ¶26.  The dividing means (205) automatically divide a single unit of display data into a plurality of data sets on the basis of the display size of the screen in the device (101-1). The number of divisions depends on the single unit of display data and the display size of the screen. It may be divided, for example, by two, four, six or nine. See Muto ¶91.)
control circuitry configured to set a plurality of regions for the display screen, to display different content in at least three regions of the plurality of regions, and to control the degree of transparency of the display screen for each of the plurality of regions  (Fig 3B shows four regions of the display screen. See Muto ¶113.   The display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%. The displayed content of each page becomes fainter as the transparency level increases. Alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%. The displayed content of each page becomes fainter as the brightness level increases; the display control means (204) displays the content of the third page while making the content of the first and second pages transparent. See Muto ¶137. The display control means (204) displays the third and fourth pages prior to the first page transparently above the first page so that the first page may be viewed. For example, the display control means (204) may set the transparency level of the third page to 50%, and the transparency level of the fourth page to 25%. Alternatively, the brightness level of the third page may be set to 60%, and the brightness level of the fourth page to 30%. Because the display control means (204) displays the content of the first page while making the content of the third and fourth pages transparent. See Muto ¶144).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to modify the display control means (204) sets the transparency level of the first page to 50%, and the transparency level of the second page to 25%; the displayed content of each page becomes fainter as the transparency level increases; alternatively, the brightness level of the first page is set to 60%, and the brightness level of the second page to 30%; the displayed content of each page becomes fainter as the brightness level increases; the display control means (204) displays the content of the third page while making the content of the first and second pages transparent; the display control means (204) sets the transparency level of the third page to 50%, and the transparency level of the fourth page to 25%; the brightness level of the third page may be set to 60%, and the brightness level of the fourth page to 30%; the display control means (204) displays the content of the first page while making the content of the third and fourth pages transparent taught by Muto for the system taught by Lemelson. The motivation for doing so would control a desired position of the display screen by speech commands from the operator, while keeping the operator’s hand free to conduct 

Regarding claim 21, Lemelson as modified Muto teaches medical display system according to claim 1, wherein at least three regions include a viewing region in which nothing is displayed such that a direct view of the operation part of the patient is unobstructed.
(Lemelson teaches as shown in FIG. 7C, the user has configured and controlled the display to show the five windows or five regions having patient data 98, magnified camera view 100, MRI data 102, magnified skeletal view 96, and whole body skeletal view 94. Lemelson Col. 18, ll. 5-9).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 22, 2021